Citation Nr: 1607525	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  12-01 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating for bilateral hearing loss.

2.  Entitlement to service connection for residuals of a fracture of the femur.

3.  Entitlement to service connection for a spinal cord injury with respiratory disease.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for headaches, include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  Entitlement to service connection for fatigue, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Entitlement to service connection for muscle fatigue of the back, legs, and knees, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

8.  Entitlement to service connection for memory loss, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness.

9.  Entitlement to service connection for a skin disorder, to include as a result of an undiagnosed illness or medically unexplained chronic multisymptom illness and/or as due to exposure to ionizing radiation.

10.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Amy K. Hart, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Gielow, Counsel


INTRODUCTION

The Veteran serve for many years in the U.S. Army Reserves, which included a period of active duty for training from October 1981 to February 1982 and a period of active military service from April 1982 to August 1991.  The Veteran served in the Southwest Asia theater of operations from October 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and June 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  See also December 2009 statement of the Veteran (which the Board finds to be a valid notice of disagreement because it references "VA 4107 items," specifically lists issues, and is nearly identical to the RO-recognized notice of disagreement of June 2011).

The Board recognizes that the Veteran's representative, in June 2015 correspondence, requested "an expedited hearing" and noted that "[o]ur preference is an[] expedited DRO [Decision Review Officer] hearing, if that's not possible, then an expedited hearing before the hearing board."  In June 2015, the Veteran testified at an in-person hearing before the undersigned at the RO (Travel Board hearing), and a transcript of the hearing has been associated with the claims file.  Significantly, because "an expedited hearing" was requested in the singular, and the representative did not indicate that both a Board and a DRO hearing were wanted, the Veteran's request for a hearing has been satisfied.  Should a separate DRO hearing be otherwise desired, the Veteran or his representative should make a specific request for such hearing with the RO.  

At the June 2015 Board hearing, the attorney for the Veteran used the phrase "clear and unmistakable error" and stated that "[i]t's obvious that the earlier decisions were wrong."  See June 2015 Board Hearing Transcript at p. 5, 30, 38.  It was also explained that the 2009 decision was made in just 74 days and was just a "rubber stamp" of other "previous incorrect denials."  Id. at 72-73.  However, generally disagreeing with the outcome of prior decisions, without identifying what rating decisions are deemed incorrect and what was erroneous about any issue decided therein (i.e. making an allegation of error), does not reasonably raise the issue of whether there is clear and unmistakable error (CUE) in a previous rating decision.  See also Andrews v. Nicholson, 421 F.3d 1278, 1284 (Fed. Cir. 2005); Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) (emphasizing the duty to give a sympathetic reading to pleadings of pro se motion).  

Here, the Veteran is not pro se, and neither the Veteran nor his private attorney representative has asserted a specific allegation of CUE in a final rating decision at this juncture.  As the undersigned advised the Veteran and his attorney at the hearing, should they believe that there was error in a previous final rating decision, a clear-and-unmistakable-error claim may be filed with the RO.   See June 2015 Board Hearing Transcript at p. 30-32.  The Board must point out that a claim for revision of a rating decision based on clear and unmistakable error must implicate a rating decision that has become final.  To the extent that the Veteran may assert that there is anything incorrect with the rating decisions that he appealed to the Board, these issues are currently on appeal.  Thus, the issues on appeal from the November 2009 and June 2010 rating decisions did not become final and are not subject to a CUE motion; rather, these appellate issues are reviewed by the Board on a de novo basis rather than requiring the Veteran to prove the higher evidentiary burden required in CUE claims.  

The Board recognizes that the Veteran was initially denied service connection for a psychiatric disorder, including PTSD, and a disability manifested by fatigue, headaches, and memory loss in August 1994.  See August 1994 RD from Muskogee, Oklahoma.  The issues involving fatigue, headaches, and memory loss were also considered and denied again in April 1995, February 1997, and July 2002.  See April 1995, February 1997, and July 2002 rating decisions from the RO in Nashville, Tennessee.  Generally, once an issue is finally denied, it may be reopened upon the submission of new and material evidence.  However, after the earlier rating decisions, relevant official service department records that existed but had not been associated with the claims file were received.  Specifically, the RO later received copies of the Veteran's service personnel records, which were obtained in 2009, showing overseas service in Saudi Arabia.  The RO also later received a copy of the Veteran's August 1991 DD 215, which corrected his DD 214 to show that he served in Southwest Asia from October 1990 to April 1991.  These relevant service records, which existed but had not been obtained at the time of the prior rating decisions, are relevant to the Veteran's service connection claims. Accordingly, the claims are herein reconsidered on the merits.  See 38 C.F.R. 
§ 3.156(c)(i) (2015).

The issues of entitlement to an initial compensable disability rating for bilateral hearing loss and entitlement to service connection for residuals of a fracture of the femur, a spinal cord injury, hypertension, headaches, fatigue, muscle fatigue (of the back, legs, and knees), memory loss, and a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD.

2.  The Veteran's claimed stressor relates to a fear of hostile military or terrorist activity and is consistent with the places, types, and circumstances of his active military service.

3.  The Veteran's PTSD, with depression, anxiety, and intermittent explosive disorder, is related to the claimed in-service stressor.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD with depression, anxiety, and intermittent explosive disorder have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.304(f) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Three general requirements for establishing service connection for PTSD are outlined in 38 C.F.R. § 3.304(f).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (stating that if a diagnoses of a mental disorder does not conform to DSM or is not supported by findings in the examination report, the rating agency shall return the report to substantiate the diagnosis); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

As an initial matter, the Board recognizes that, effective August 4, 2014, VA promulgated an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated DSM references by deleting references to the DSM-IV and DSM-IV Text Revision and replacing them with references to the updated version, the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  79 Fed. Reg. 45,093-02 (Aug. 4, 2014).  This rule expressly states that its provisions do not apply to claims that have been certified to or were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit prior to August 4, 2014.  Accordingly, the amendment applies in this case.   

VA also previously amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (correcting the effective and applicability dates from July 12, 2010, to July 13, 2010).  The provisions of this amendment apply to applications for service connection for PTSD that:  are received by VA on or after July 12, 2010; were received by VA before July 12, 2010, but have not been decided by a VA regional office as of July 12, 2010; are appealed to the Board on or after July 12, 2010; were appealed to the Board before July 12, 2010, but have not been decided by the Board as of July 12, 2010; or, are pending before VA on or after July 12, 2010, because the U.S. Court of Appeals for Veterans Claims vacated a Board decision on an application and remanded it for readjudication.  Id.

Specifically, this amendment eliminates the requirement for corroborating that the claimed in-service stressor occurred if a stressor claimed by a veteran is related to his or her fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor - provided that the claimed stressor is consistent with the places, types, and circumstances of the Veteran's active military service.  Id.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  

Turning to the Veteran's appeal, with regard to the first element, there is competent evidence establishing that the Veteran has been diagnosed with PTSD during the claim period.  See January 2010 VA examination report (discussing the DSM-IV criteria and providing an Axis I diagnosis of PTSD).  "[A] clear (that is, unequivocal) PTSD diagnosis by a mental-health professional must be presumed (unless evidence shows to the contrary) to have been made in accordance with the applicable DSM criteria as to both the adequacy of the symptomatology and the sufficiency of the stressor."  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).   Furthermore, notwithstanding the fact that the DSM-compliant diagnosis was made in 2010, predating the implementation of the DSM-5, the "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board recognizes that other psychiatric diagnoses have been rendered throughout the claims period, such as depression (September 2012 VA treatment record) and intermittent explosive disorder (January 2010 VA examination) and anxiety disorder (April 2010 VA examination).  However, given the fact that the January 2010 VA examiner listed PTSD symptoms such as "irritability or outbursts of anger," "depressed mood," and "anxiety," the Board resolves all doubt in the Veteran's favor and finds that his diagnosis of PTSD also encompasses depression, anxiety, and intermittent explosive disorder.  Accordingly, the first criterion, that of a current disability of PTSD, has been met.

With regard to the second element, the Veteran's claimed stressor is related to his fear of hostile military or terrorist activity.  Specifically, during the January 2010 VA examination, the Veteran served during the Gulf War and he stated that, during his deployment, he "believed that his life was threatened" and "that he could be physically injured in that situation."  The Board finds that the Veteran's claimed stressor is consistent with the places, types, and circumstances of his active military service, especially considering his verified service in Southwest Asia.  See August 1991 DD Form 215 (correcting the Veteran's DD Form 214 to add his service in Southwest Asia).  As there is no clear and convincing evidence to the contrary, the Board accepts the Veteran's lay testimony as sufficient evidence to establish the occurrence of the claimed in-service stressor.

The evidence also establishes a link between the Veteran's PTSD diagnosis and the claimed in-service stressor.  Specifically, in January 2010, the VA examiner confirmed that the Veteran's claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.

Because the elements of 38 C.F.R. § 3.304(f) have been met, service connection for PTSD is warranted.


ORDER

Service connection for PTSD with depression, anxiety, and intermittent explosive disorder is granted.


REMAND

With regard to the remaining issues on appeal, after carefully reviewing the record, the Board determines that a remand is necessary for additional development.  

First, it appears that there may be some outstanding service treatment records.  The Veteran stated that he sustained a broken femur with residuals at Fort Lewis, Washington, in 1983.  He testified that he broke his leg when he was preparing to go to Grenada, and this same incident also resulted in his spinal cord injury.  See Board Hearing Transcript at p. 5.  He explained that, in the "real early '80s," he slipped down a ramp of a "577" command vehicle, twisting and breaking his leg, and also hurt his spine.  Id. at p. 57-60.  Service personnel records corroborate that the Veteran was stationed in Fort Lewis from 1982 to 1984.  However, it does not appear that there any records of this injury within the Veteran's service treatment records in his claims folder.  Given the severity of the injury alleged, and because records of in-patient hospital treatment are often kept in a separate location from service treatment records, the Board finds that there is sufficient information here to require a specific request for any in-patient/hospitalization records of this event.  

Second, the Veteran testified during the July 2015 hearing that he had been receiving recent VA treatment for his claimed conditions.  See Travel Board Hearing Transcript at p. 7, 25, 28 (indicating that he has been seen for psychiatric treatment from Dr. C. at VA and remotely via Telehealth); p. 53-54 (treatment at VA for headaches); p. 56 (treatment at VA for muscle fatigue, back, and leg fracture); and p. 61 (current VA treatment and physical therapy); p. 72 (indicating that his doctor has now recommended hearing aids).  Unfortunately, the only VA treatment records obtained by the RO have been for the short time periods of December 2009 to February 2010 and from August 2012 to June 2013.  Accordingly, on remand, VA must obtain all pertinent VA treatment records, Telehealth records, and physical therapy notes relating to the Veteran's claimed conditions.  See Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992) (per curiam) (indicating that documents, such as medical records generated by VA, are considered constructively part of the record before the Board).

Third, the Board notes that the Veteran's bilateral hearing loss was last evaluated in October 2009.  Significantly, there is evidence of record indicating that his hearing loss may have increased in severity since then.  See Board Hearing Transcript at p. 72 (indicating that his doctor has now recommended hearing aids).  Accordingly, a new examination should be provided to the Veteran in order to ascertain the current level of severity of his disability.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (April 7, 1995) (stating that while the Board is not required to direct a new examination simply because of the passage of time, a new examination is appropriate when the claimant asserts that the disability in question has undergone an increase in severity since the time of the last examination).

Lastly, the Veteran was afforded VA examinations in December 2009 and March 2010, but, despite finding several current diagnoses, no etiology opinions were provided.  In this case, the Veteran has reported continuity of symptoms since service, and there are references of complaints of headaches and back and neck pain in service, as well as other symptoms.  See April 1989 service treatment records (back/neck pain); December 1986 and September 1990 service treatment records (noting complaints of headaches); February 1990 service treatment record (various symptoms, including weakness and fatigue); July 1991 Report of Medical History (positive for a history of swollen/painful joints, arthritis/rheumatism/bursitis, and recurrent back pain); August 1992 post-deployment report (symptoms such as headaches beginning six to seven months after return from Saudi Arabia; provisional diagnoses including questionable "Saudi Syndrome" and "Poss. Essential HTN"); August 1992 VA treatment (noting complaints of some memory loss since service).  

Because of the in-service reports and allegations of continued symptomatology, the Board finds that an opinion regarding nexus to service is required to ascertain the etiology of any currently-diagnosed disabilities.  Furthermore, the Veteran in this case stated he was exposed to various environmental hazards during his tour of duty in Southwest Asia.  Because the Board lacks the medical expertise to ascertain the potential hazards the Veteran was exposed to (please note there is conceded possible exposure to chemical warfare agents, given the Veteran's proximity to Khamisiyah, Iraq, pursuant to an August 2009 letter from the Department of Defense), the Board finds that it would be prudent to obtain an additional opinion that adequately contemplates whether the Veteran's current disorders may be related to such potential exposure.  Finally, to the extent that VA skin examinations of December 2009 and March 2010 did not reveal any present rashes, the Veteran testified that his skin rashes and irritations "come out at different . . . times of the year."  See Board Hearing Transcript at p. 26.  Accordingly, the Board finds that a new examination is warranted for this condition, as well.  

Accordingly, the case is REMANDED for the following actions:

1.  Make a request for any in-patient/hospitalization treatment records from Fort Lewis, Washington, during the period of 1982 to 1984, pertaining to an alleged leg/spine injury sustained as a result of a fall from a vehicle ramp.  

2.  Obtain and associate with the claims file any relevant and non-duplicative VA treatment records, Telehealth records, and Physical Therapy notes, including for the following time periods:

(a)  prior to December 2009;

(b)  from February 2010 to August 2012; and

(c)  from June 2013 through the present.

3.  After accomplishing the development requested above, schedule the Veteran for a new VA audiological examination.  The electronic claims file [including relevant records contained on VMBS and Virtual VA] must be provided to and reviewed by the examiner. 

The examiner must, in addition to addressing audiometric results and the Maryland CNC test results, fully describe the functional effects caused by the Veteran's hearing loss disability.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

4.  Schedule the Veteran for a new VA examination regarding the nature and etiology of the Veteran's complaints regarding a (i) skin disorder, (ii) hypertension, (iii) headaches, (iv) spine disorder, (v) residuals of a leg fracture, and any illnesses or disorder manifested by (vi) fatigue, (vii) muscle fatigue of the back, legs, and knees, and (viii) memory loss.  

(a) For all diagnoses rendered, the examiner is requested to provide an opinion as to whether the Veteran's current disorder is related to service, including as a result of any exposure to environmental hazards in Southwest Asia.  See also service treatment records and Department of Defense letter noted above.

(b) If there is no conclusive or partially understood etiology and pathophysiology for the Veteran's symptoms and diagnosis, the examiner is directed to render an opinion as to whether the Veteran otherwise has a chronic disability resulting from a medically unexplained chronic multisymptom illness.  See service treatment records noted above.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

5.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided with a supplemental statement of the case and be afforded reasonable opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


